952 F.2d 1401
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Zechariah (NMI) POWELL, a/k/a Theophilus E. Silvera,Defendant-Appellant.
No. 91-3042.
United States Court of Appeals, Tenth Circuit.
Jan. 17, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
Zechariah Powell appeals his conviction of one count of conspiracy to possess cocaine with intent to distribute and one count of attempting to possess cocaine with intent to distribute.   The only issues he raises deal with the introduction into evidence of four exhibits.   We affirm.


2
Mr. Powell was arrested in Wichita, Kansas, with codefendant Denise Davis who had traveled from Los Angeles, California, to deliver a brick of cocaine.   Having been intercepted by the police in Los Angeles, Ms. Davis was enlisted by them to carry out her mission under surveillance of DEA agents in Wichita.   When she was originally stopped, Ms. Davis was carrying rock cocaine and marijuana for her own use in addition to the brick of cocaine she was to deliver.


3
During trial, the government introduced Ms. Davis' personal cache of drugs as well as two portions of the original cocaine brick.   Defendant objected to introduction of the personal cache on the grounds of relevance and to the cocaine samples upon the contention the government had failed to establish a proper chain of custody.   The objections were overruled without comment.


4
The government contends Ms. Davis' cache was introduced to corroborate her testimony that she was involved with narcotics.   The district court has "broad discretion" in ruling upon the relevancy of evidence, and we review those rulings upon an abuse of discretion standard.   United States v. Alexander, 849 F.2d 1293, 1301 (10th Cir.1988).   With that limitation of our appellate authority, we can see no reversible error in the district court's ruling.


5
The remaining exhibits were submitted for analysis to the FDA laboratory in Chicago, Illinois, by registered mail.   When the exhibits arrived, they were examined to see that the seals placed on the package when it was mailed were still intact.   The unopened package was then given to the laboratory technician who maintained possession of it until his analysis was complete.   That testimony was sufficient to establish a chain of custody.   United States v. Cardenas, 864 F.2d 1528, 1531 (10th Cir.), cert. denied, 491 U.S. 909 (1989).   The mandate shall issue forthwith.


6
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3